

Exhibit 10.3


AMENDED AND RESTATED SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”) is dated as of December 10, 2001, and
amended and restated as of November 3, 2004 by and between DISCOVERY
LABORATORIES, INC., a Delaware corporation (“Borrower”), and PHARMABIO
DEVELOPMENT INC., a North Carolina corporation (“Lender”).


WITNESSETH:


WHEREAS, Borrower and Lender previously entered into that certain Security
Agreement dated as of December 10, 2001 (the “Original Agreement);


WHEREAS, Borrower and Lender wish to amend and restate the Original Agreement in
its entirety as set forth in this Agreement;


WHEREAS, Borrower and Lender are parties to the Amended and Restated Loan
Agreement dated as of December 10, 2001, and amended and restated as of the date
hereof (as amended, modified or supplemented from time to time, the “Loan
Agreement”), pursuant to which, among other things, Borrower is delivering to
Lender the Note (as defined in the Loan Agreement); and


WHEREAS, it is a condition precedent to the performance of Lender under the Loan
Agreement that Borrower enter into this Agreement;


NOW, THEREFORE, in consideration of the benefits to Borrower, and for other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereby amend and restate the Original Agreement
in its entirety and hereby agree as follows:


1.    Definitions. The following terms, as used in this Agreement, shall have
the following meanings:


“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which banks in North Carolina and New York are open for the conduct of their
banking business.


“Collateral” shall mean (but only to the extent the following elements of the
Collateral relate to or arise out of or in connection with the sale, lease,
license, conveyance, transfer or disposition of any right, title or interest in,
to or under the Product, the Product Intellectual Property or the License
Agreement in the Territory) all right, title and interest of Borrower in, to and
under any and all of the following, whether now existing or hereafter existing
or acquired from time to time, in the Territory: (a) all Accounts, Chattel
Paper, Contract Rights, Contracts, Commercial Tort Claims, Deposit Accounts,
Documents, General Intangibles, Instruments, monies, Payment Intangibles,
Promissory Notes and Receivables, relating to, arising out of or in connection
with any sale, lease, license, conveyance, transfer or disposition of any right,
title or interest in, to or under the Product, the Product Intellectual Property
or the License Agreement; (b) all regulatory applications, filings or similar
items related to the Product, including without limitation the NDA for the
Product and all supplements, records, and reports that are required to be
maintained under applicable FDA regulations and all related correspondence to
and from the FDA, and all clinical data related to any such regulatory
applications, filings or similar items; (c) all books, records, computer
information, files, documents, data or other materials related to or arising out
of or in connection with any and all of the foregoing; and (d) all Proceeds of
any and all of the foregoing; provided, however, that the Collateral shall not
include the Product Intellectual Property or the License Agreement themselves;
provided, further, that the Collateral shall not include Proceeds derived from
or in connection with the sale, lease, license, conveyance, transfer or
disposition of any right, title or interest in Intellectual Property of Borrower
to the extent, and only to the extent, that such Proceeds relate to the sale,
lease, license, conveyance, transfer or disposition of any right, title or
interest in products other than the Product.





       

--------------------------------------------------------------------------------

 


“Contracts” shall mean all contracts, agreements and licenses between Borrower
and one or more other parties, or under or with respect to which Borrower has
rights.


“Contract Rights” shall mean all rights of Borrower (including, without
limitation, all rights to payment) under the Contracts.


“FDA” shall mean the United States Food and Drug Administration.


“Intellectual Property” shall mean all: trade, business and product names;
trademarks; service marks; copyrights; patents; discoveries; trade secrets;
business and technical information; proprietary compilations of data or
information; know-how; inventions; formulas and techniques; methods; regulatory
filings; computer software; all intellectual property rights, registrations,
licenses and applications pertaining to any of the foregoing; and all related
documentation and goodwill.


“License Agreement” shall mean the Sublicense Agreement dated October 28, 1996,
between Johnson & Johnson and Ortho Pharmaceutical Corporation, as licensors,
and the Company (as successor to Acute Therapeutics, Inc.), as licensee
(including any amendment, restatement, replacement, etc., thereof).


“Liens” shall mean any lien, security interest, mortgage, pledge or encumbrance.


“NDA” shall mean a “new drug application” as such term is used under the United
States Federal Food, Drug and Cosmetic Act and regulations promulgated
thereunder.


“Obligations” shall mean all indebtedness, obligations and liabilities of
Borrower to Lender arising under or in connection with the Note (as defined in
the Loan Agreement) and under or in connection with each of the Loan Agreement
and this Agreement.


“Permitted Liens” shall mean any of the following: (a) liens for taxes,
assessments or other governmental charges incurred in the ordinary course of
business and for which no interest, late charge or penalty is attaching or which
are being contested in good faith by appropriate proceedings; (b) liens, not
delinquent, created by statute in connection with worker’s compensation,
unemployment insurance, social security and similar statutory obligations; and
(c) liens of mechanics, materialmen, carriers, warehousemen or other like
statutory or common law liens securing obligations incurred in good faith in the
ordinary course of business that are not due and payable.





       

--------------------------------------------------------------------------------

 


“Product” shall mean the product currently known as Surfaxin, as such name may
change from time to time, for any and all formulations and delivery mechanisms,
for the indications of (i) respiratory distress syndrome (RDS), or (ii) meconium
aspiration syndrome (MAS).


“Product Intellectual Property” shall mean all Intellectual Property which is
embodied, used or included in, or which otherwise comprises or constitutes, the
Product.


“Receivable” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof and as in effect from time to
time in the State of Delaware, and, in any event, shall include, but shall not
be limited to, all of Borrower’s rights to payment for goods sold, leased or
licensed or services performed by Borrower, whether now in existence or arising
from time to time hereafter, including, without limitation, rights evidenced by
an account, note, contract, security agreement, chattel paper or other evidence
of indebtedness or security, together with (a) all security pledged, assigned,
hypothecated or granted to or held by Borrower to secure the foregoing, (b) all
of Borrower’s right, title and interest in and to any goods, the sale of which
gave rise thereto, (c) all guarantees, endorsements and indemnifications on, or
of, any of the foregoing, (d) all powers of attorney for the execution of any
evidence of indebtedness or security or other writing in connection therewith,
(e) all books, records, ledger cards and invoices relating thereto, (f) all
evidences of the filing of financing statements and other statements and the
registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers, (g) all credit information, reports and
memoranda relating thereto and (h) all other writings related in any way to the
foregoing.

“Territory” shall mean the United States (including Puerto Rico).


All capitalized terms not expressly defined herein are used as such terms are
defined in the Uniform Commercial Code as in effect on the date hereof and as in
effect from time to time in the State of Delaware or in the Loan Agreement.


2.    Grant of Security Interests. As security for the prompt and complete
payment and performance of all of the Obligations, Borrower does hereby assign,
transfer, pledge, and hypothecate unto Lender, and does hereby grant to Lender,
subject to Permitted Liens, a continuing security interest of first priority in,
all of the right, title, and interest of Borrower in, to, and under the
Collateral.


3.    Representations and Warranties of Borrower. Borrower represents and
warrants to Lender as follows:





       

--------------------------------------------------------------------------------

 


(a)    The execution and delivery by Borrower of this Agreement and the
financing statements described herein (collectively, the “Security Documents”),
and the performance of the terms and obligations therein, are within Borrower’s
corporate powers and have been duly authorized by all necessary corporate action
on the part of Borrower. The Security Documents have been duly executed and
delivered by Borrower and constitute valid and legally binding obligations of
Borrower enforceable against Borrower in accordance with their terms except as
such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and as to limitations on the enforcement of the remedy of
specific performance and other equitable remedies.
 
(b)    Borrower is the owner or licensee of the Collateral and has good, valid
and marketable title to the Collateral, free and clear of all Liens except for
those in favor of Lender and Permitted Liens.


     (c)    Except for the filing of financing statements with the State of
Delaware and, only in the case of any patent and trademark matters, filings with
the United States Patent and Trademark Office and, only in the case of any
copyright matters, filings with the United States Copyright Office, necessary to
perfect the security interests created hereunder, no authorization, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required either for the grant by Borrower of the security
interest hereunder or for the execution, delivery, or performance of this
Agreement by Borrower or for the perfection of such security interest or the
exercise by Lender of its rights hereunder to the Collateral, except for those
elements of Collateral that constitute monies or Deposit Accounts. Upon the
execution of this Agreement and the completion of such filings in compliance
with all applicable legal requirements, Lender will have a perfected, first
priority security interest in the Collateral (other than those elements of
Collateral that constitute monies or Deposit Accounts).


     (d)    Neither the execution or delivery by Borrower of the Security
Documents, nor the performance of their respective terms and obligations, will:
(i) violate Borrower’s charter or bylaws; (ii) constitute a material breach or
default under any agreement or instrument to which Borrower is a party or by
which Borrower is bound; (iii) violate any applicable law, rule or regulation;
or (iv) violate any order, writ, injunction, decree or judgment of any court or
governmental authority applicable to or binding upon Borrower.


4.    Transfer of Collateral and Other Liens. The provisions of Sections 6.02
and 6.04 of the Loan Agreement are hereby incorporated herein by reference.


5.    Other Financing Statements. Borrower represents, warrants and covenants to
and with Lender that, except for the financing statement filed by Borrower in
connection with the Original Agreement there exists no financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) covering or purporting to cover any security interest of any kind
in the Collateral, and Borrower will not execute or authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) relating to the Collateral, as
applicable, except financing statements (or similar statements or instruments of
registration under the law of any jurisdiction) filed or to be filed in respect
of and covering the security interests granted to Lender by Borrower.





       

--------------------------------------------------------------------------------

 


6.    Further Assurances.    


(a)    Borrower, upon reasonable request of Lender, will promptly deliver and
execute or cause to be delivered and executed, in form and content satisfactory
to Lender, any financing, continuation, termination, or security interest filing
statements, security agreement, assignment, or other document or instrument as
Lender may reasonably request in order to perfect, preserve, maintain, or
continue the perfection of Lender’s security interest in the Collateral, or its
priority, including without limitation any document or instrument necessary to
record Lender’s security interest in any state or county of any state, the
United States Patent and Trademark Office or the United States Copyright Office.
Borrower will pay the reasonable costs of filing any financing, continuation,
termination, or security interest filing statement, assignment or other document
or instrument as well as any recordation or transfer tax required by law to be
paid in connection with the filing or recording thereof. Without limiting the
foregoing, Lender is hereby authorized to file one or more financing statements,
continuation statements, or other documents for the purpose of perfecting or
continuing the security interest granted by Borrower, without the signature of
Borrower, and naming Borrower as debtor and Lender as secured party; provided,
that Lender shall provide copies of all such documents to Borrower.


(b)    Borrower will, at its own expense, make, execute, endorse, acknowledge,
file and/or deliver to Lender from time to time such lists, descriptions and
designations of its Collateral, documents of title, vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, as
reasonably requested by Lender or which is necessary to perfect, preserve or
protect its security interest in the Collateral.

(c)    Upon the irrevocable payment in full of all Advances and accrued interest
thereon and the termination or expiration of the Commitment, Lender shall, at
the request of Borrower, promptly, and in no event later than ten (10) Business
Days thereafter, make, execute, endorse, acknowledge, file and/or deliver to
Borrower any and all agreements, certificates, instrument or other documents,
and take all other action, as reasonably requested by Borrower, to release all
of the Collateral and effectuate the termination of all of the security
interests granted, pledged or secured hereunder.


7.    Additional Agreements.


(a)    Insurance. Borrower shall maintain in full force and effect insurance
with sound and reputable insurance companies of the types and in the amounts
that Borrower reasonably believes is adequate for its business, including, but
not limited to, insurance covering all real and personal property owned or
leased by Borrower against all risks customarily insured against by similarly
situated companies.





       

--------------------------------------------------------------------------------

 


(b)    Ownership and Maintenance of the Collateral. Borrower shall, subject to
normal wear and tear, keep all tangible Collateral, if any, in good condition.
Borrower shall defend the Collateral against all claims and demands of all
persons at any time claiming any interest therein adverse to Lender.


(c)    Taxes. Borrower shall pay as and when due and payable all taxes, levies,
license fees, assessments, and other impositions levied on the Collateral or any
part thereof for its use and operations, except for all taxes, levies, license
fees, assessments, and other impositions levied on the Collateral which are
being contested by Borrower in good faith.


(d)    Litigation and Proceedings. Borrower shall commence and diligently
prosecute in its own name, as the real party in interest, for its own benefit,
and at its own expense, such suits, administrative proceedings, or other actions
for infringement or other damages as are necessary to protect the Collateral.
Borrower shall provide to Lender any information with respect thereto reasonably
requested by Lender.


8.    Power of Attorney. Borrower hereby appoints Lender as Borrower’s true and
lawful attorney, with full power of substitution, to do any or all of the
following, in the name, place, and stead of Borrower, as the case may be: (a)
file this Agreement (or an abstract hereof) or any other document describing
Lender’s interest in the Collateral with any appropriate governmental office
(including, without limitation, the State of Delaware or any political
subdivision thereof and the United States Patent and Trademark Office or the
United States Copyright Office); and (b) following an Event of Default that has
occurred and is continuing and not cured prior to the expiration of any
applicable cure or grace periods set forth in the Loan Agreement, (i) endorse
Borrower’s name on all applications, documents, papers, and instruments
necessary for Lender to use or maintain the Collateral, as applicable; (ii) ask,
demand, collect, sue for, recover, impound, receive, and give acquittance and
receipts for money due or to become due under or in respect of any of the
Collateral; (iii) file any claims or take any action or institute any
proceedings that Lender may deem necessary or desirable for the collection of
any of the Collateral, or otherwise enforce Lender’s rights with respect to any
of the Collateral; (iv) assign, pledge, convey, or otherwise transfer title in
or dispose of the Collateral, to any person; and (v) take any action and execute
any instrument that Lender may deem necessary or advisable to accomplish the
purposes of this Agreement.


9.    Right to Inspect. Subject to (i) all applicable legal requirements,
including without limitation, those requirements of the FDA and (ii) the
agreement of Lender, on its behalf and on behalf of its employees, to ensure
that the Lender and its employees comply with all of the confidentiality
obligations set forth in any confidentiality agreement between the parties,
Borrower grants to Lender and its employees and agents the right to visit
Borrower’s plants, corporate offices, and facilities to inspect the Collateral
at reasonable times during regular business hours with prior written notice to
Borrower.


10.    Name of Borrower, Place of Business, and Location of Collateral. Borrower
represents and warrants that its correct legal name is as specified on the
signature lines of this Agreement, and each legal or trade name of Borrower for
the previous seven (7) years (if different from Borrower’s current legal name)
is as specified below the signature lines of this Agreement. Without the prior
written notice to Lender of at least fifteen (15) Business Days, Borrower will
not change its name, change its state of incorporation, dissolve, merge, or
consolidate with any other person; provided, that Borrower shall not be required
to make any disclosure to Lender hereunder that constitutes material non-public
information. Borrower represents and warrants that its state of incorporation is
as specified in the preamble to this Agreement and that the address of its chief
executive office is as specified below the signature lines of this Agreement.
The Collateral and all books and records pertaining thereto will be located at
Borrower’s chief executive office specified below. Borrower may establish a new
location for the Collateral or any part thereof, or the books and records
concerning the Collateral or any part thereof, only if (a) it shall have given
to Lender prior written notice of its intention so to do, clearly describing
such new location and providing such other information in connection therewith
as Lender may reasonably request, and (b) with respect to such new location, it
shall have taken all action necessary to maintain the security interest of
Lender in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect; provided, that Borrower shall not be
required to make any disclosure to Lender hereunder that constitutes material
non-public information.





       

--------------------------------------------------------------------------------

 


11.    Rights and Remedies upon Default.


(a)    Borrower agrees that, if any Event of Default (as defined in the Loan
Agreement) shall have occurred and is continuing and not cured prior to the
expiration of any applicable cure or grace periods set forth in the Loan
Agreement, then and in every such case, Lender, in addition to any rights now or
hereafter existing under applicable law, and upon written notice to Borrower,
shall have all rights as a secured creditor under the Uniform Commercial Code in
all relevant jurisdictions and may:


     (i)     personally, or by agents or attorneys, immediately take or retake
possession of the Collateral or any part thereof;


     (ii)     instruct the obligor or obligors on any agreement, instrument or
other obligation constituting the Collateral to make any payment required by the
terms of such agreement, instrument or obligation directly to Lender;


     (iii)     sell, assign or otherwise liquidate, or direct Borrower to sell,
assign or otherwise liquidate, any or all of the Collateral or any part thereof,
and take possession of the proceeds of any such sale or liquidation; and


     (iv)    take possession of the Collateral or any part thereof by directing
Borrower in writing to deliver the same to Lender at any place or places
designated by Lender; it being understood that Borrower’s obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, Lender
shall be entitled to a decree requiring specific performance by Lender of said
obligation.





       

--------------------------------------------------------------------------------

 


(b)    In the event that an Event of Default has occurred and is continuing and
not cured prior to the expiration of any applicable cure or grace periods set
forth in the Loan Agreement, Borrower shall pay on demand all costs and
expenses, including, without limitation, reasonable attorneys’ fees and
expenses, incurred by or on behalf of Lender (i) in enforcing the Obligations,
and (ii) in connection with the taking, holding, preparing for sale or other
disposition, selling, managing, collecting, or otherwise disposing of the
Collateral. All of such costs and expenses (collectively, the “Liquidation
Costs”) together with interest thereon at the interest rate specified in the
Note, from the date of payment until repaid in full, shall be paid by Borrower
to Lender on demand and shall constitute and become a part of the Obligations
secured hereby. Any proceeds of sale or other disposition of the Collateral will
be applied by Lender to the payment of Liquidation Costs, and any balance of
such proceeds will be applied by Lender to the payment of the remaining
Obligations in such order and manner of application as Lender may determine.
Borrower hereby grants to Lender, as security for the full and punctual payment
and performance of the Obligations, a continuing security interest in and lien
on all now or hereafter existing balances, credits, accounts, deposits, and all
other sums credited by, maintained with, or due from Lender or any affiliate of
Lender to Borrower; and regardless of the adequacy of any Collateral or other
means of obtaining repayment of the Obligations, Lender may at any time and
without notice to Borrower set off the whole or any portion or portions of any
or all such balances, credits, accounts, deposits, and other sums against any
and all of the Obligations.
 
(c)    If the sale or other disposition of the Collateral fails to satisfy in
full the Obligations, Borrower shall remain liable to Lender for any deficiency.


12.    Remedies Cumulative. Each right, power, and remedy of Lender as provided
for in this Agreement or now or hereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power, or remedy provided for in this Agreement or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Lender of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights, powers, or remedies.


13.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Borrower herefrom, shall in any event
be effective unless the same shall be in writing and signed by Borrower and
Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


14.    Notices. All notices and other communications provided for hereunder
shall be in writing, shall specifically refer to this Agreement, shall be
addressed to the receiving party’s address set forth below or to such other
address as a party may designate by notice hereunder and shall be deemed to have
been sufficiently given for all purposes if (i) mailed by first class certified
or registered mail, postage prepaid, (ii) sent by nationally recognized
overnight courier for next business day delivery, (iii) personally delivered, or
(iv) made by telecopy or facsimile transmission with confirmed receipt.


     

--------------------------------------------------------------------------------

 




If to Lender:
PharmaBio Development Inc.
4709 Creekstone Drive
Riverbirch Bldg., Suite 200
Durham, NC 27703
Attention: President
Facsimile: (919) 998-2090


with a copy to:


Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
2500 Wachovia Capitol Center
Raleigh, NC 27601
Attention: Christopher B. Capel
Facsimile: (919) 821-6800


If to Borrower:


Discovery Laboratories, Inc.
350 Main Street, Suite 307
Doylestown, PA 18901-4874
Attention: President and General Counsel
Facsimile: (215) 340-3940


with a copy to:    


Dickstein Shapiro Morin & Oshinsky, LLP
1177 Avenue of the Americas
New York, NY 10036-2714
Attention: Ira L. Kotel
Facsimile: (212) 997-9880


15.    No Waiver; Remedies. No failure on the part of Lender to exercise, and no
delay in exercising, any right hereunder or under the Loan Agreement or the Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.


16.    Binding Effect; Assignment.     This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
permitted assigns, provided that (i) Borrower may not assign or transfer any or
all of its rights or obligations under the Security Documents, and (ii) Lender
may not assign or transfer any or all of its rights or obligations under the
Security Documents except in connection with an assignment or transfer of the
Loan Agreement pursuant to the terms of the Loan Agreement. Any assignment or
attempted assignment in violation of this Section 16 shall be null and void.





       

--------------------------------------------------------------------------------

 


17.    Severability. To the extent any provision of this Agreement is prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.


18.    Entire Agreement. This Agreement and the other Loan Documents and
Security Documents embody the entire agreement and understanding between the
parties hereto and supersede all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement of any kind not expressly set
forth in the Loan Documents and Security Documents shall affect, or be used to
interpret, change or restrict, the express terms and provisions of the Loan
Documents and Security Documents.


19.    Further Action. Each party shall, without further consideration, take
such further action and execute and deliver such further documents as may be
reasonably requested by the other party to carry out the purposes and provisions
of the Security Documents.


20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by telecopy or facsimile transmission and any execution
by such means shall be deemed an original.


21.    Governing Law. This Agreement, including, without limitation, the
interpretation, performance, enforcement, breach or termination thereof and any
remedies relating thereto, shall be governed by and construed in accordance with
the laws of the State of Delaware, United States of America, as applied to
agreements executed and performed entirely in the State of Delaware, without
regard to conflicts of law rules.
 
22.    Internal Review. In the event that a dispute, difference, claim, action,
demand, request, investigation, controversy, threat, discovery request or
request for testimony or information or other question arises pertaining to any
matters which arise under, out of, in connection with, or in relation to this
Agreement (a “Dispute”) and either party so requests in writing, prior to the
initiation of any formal legal action, the Dispute will be submitted to the
Chief Executive Officers of Borrower and Lender. For all Disputes referred to
the Chief Executive Officers, the Chief Executive Officers shall use their good
faith efforts to meet at least two times in person and to resolve the Dispute
within ten (10) days after such referral.


23.    Arbitration. (a) If the parties are unable to resolve any Dispute under
Section 22, then either party may require the matter to be settled by final and
binding arbitration by sending written notice of such election to the other
party clearly marked "Arbitration Demand". Thereupon such Dispute shall be
arbitrated in accordance with the terms and conditions of this Section 23.
Notwithstanding the foregoing, either party may apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction or
other equitable relief to preserve the status quo or prevent irreparable harm.





       

--------------------------------------------------------------------------------

 


(b) The arbitration panel will be composed of three arbitrators, one of whom
will be chosen by Borrower, one by Lender, and the third by the two so chosen.
If both or either of Borrower or Lender fails to choose an arbitrator or
arbitrators within fourteen (14) days after receiving notice of commencement of
arbitration, or if the two arbitrators fail to choose a third arbitrator within
fourteen (14) days after their appointment, the American Arbitration Association
shall, upon the request of both or either of the parties to the arbitration,
appoint the arbitrator or arbitrators required to complete the panel. The
arbitrators shall have reasonable experience in the matter under dispute. The
decision of the arbitrators shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrators may be
ordered by any court of competent jurisdiction.


(c) Nothing contained herein shall operate to prevent either party from
asserting counterclaim(s) in any arbitration commenced in accordance with this
agreement, and any such party need not comply with the procedural provisions of
this Section 23 in order to assert such counterclaim(s).


(d) The arbitration shall be filed with the office of the American Arbitration
Association ("AAA") located in Wilmington, Delaware or such other AAA office as
the parties may agree upon (without any obligation to so agree). The arbitration
shall be conducted pursuant to the Commercial Arbitration Rules of AAA as in
effect at the time of the arbitration hearing, such arbitration to be completed
in a sixty (60) day period. In addition, the following rules and procedures
shall apply to the arbitration:


(i) The arbitrators shall have the sole authority to decide whether or not any
Dispute between the parties is arbitrable and whether the party presenting the
issues to be arbitrated has satisfied the conditions precedent to such party's
right to commence arbitration as required by this Section 23.


(ii) The decision of the arbitrators, which shall be in writing and state the
findings the facts and conclusions of law upon which the decision is based,
shall be final and binding upon the parties, who shall forthwith comply after
receipt thereof. Judgment upon the award rendered by the arbitrator may be
entered by any competent court. Each party submits itself to the jurisdiction of
any such court, but only for the entry and enforcement to judgment with respect
to the decision of the arbitrators hereunder.


(iii) The arbitrators shall have the power to grant all legal and equitable
remedies (including, without limitation, specific performance) and award
compensatory damages provided by applicable law, but shall not have the power or
authority to award punitive damages. No party shall seek punitive damages in
relation to any matter under, arising out of, or in connection with or relating
to this Agreement in any other forum.





       

--------------------------------------------------------------------------------

 


(iv) The parties shall bear their own costs in preparing for and participating
in the resolution of any Dispute pursuant to this Section 23, and the costs of
the arbitrator(s) shall be equally divided between the parties; provided,
however, that each party shall bear the costs incurred in connection with any
Dispute brought by such party that the arbitrators determine to have been
brought in bad faith.


(e) Except as provided in the last sentence of Section 23(a), the provisions of
this Section 23 shall be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court or before any administrative
tribunal with respect to any Dispute arising with regard to this Agreement. Any
party commencing a lawsuit in violation of this Section 23 shall pay the costs
of the other party, including, without limitation, reasonable attorney’s fees
and defense costs.


[Rest of page intentionally left blank; signatures on following page]


 
     

--------------------------------------------------------------------------------





[Signature page to Amended and Restated Security Agreement]    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective duly authorized officers, as of the date first
above written.




BORROWER:


DISCOVERY LABORATORIES, INC.




By: /s/ John G. Cooper            
Name: John G. Cooper
Title: Executive Vice President and Chief
Financial Officer








Legal or tradename of Borrower for the previous seven (7) years


1.    Ansan Pharmaceuticals, Inc.


2.    Ansan, Inc.






Address of chief executive office of Borrower


Discovery Laboratories, Inc.
350 Main Street, Suite 307
Doylestown, PA 18901-4874



LENDER:


PHARMABIO DEVELOPMENT INC.




By: /s/ Wiliam O. Robb            
Name: William O. Robb
Title: Vice President


 






       

--------------------------------------------------------------------------------

 
